

Exhibit 10.3
Form 8-K
Viking Systems, Inc.
File No. 000-49636


EMPLOYMENT AGREEMENT




Agreement (“Agreement”), by and between Viking Systems, Inc, a Nevada
corporation (“Viking”), and John Kennedy (“Executive”) is executed on the 10th
day of October 2005.


RECITALS


The Company is engaged primarily in the business of the development and supply
of high performance 3D endoscopic vision systems to hospitals for minimally
invasive surgery (the “Business”).


Executive currently serves as President Vision Systems Group of Viking and
Executive is willing to continue to serve as an employee of Viking upon the
terms and conditions herein set forth. In respect of such employment, Executive
has also executed that certain Proprietary Information and Inventions Agreement
of even date herewith (the “Proprietary Information and Inventions Agreement”),
which is attached hereto as Exhibit A and incorporated herein by reference.


The Board of Directors of Viking (the “Board”) has determined that it is in the
best interests of Viking and its stockholders to assure that Viking will have
the continued dedication of Executive despite the possibility, threat, or
occurrence of a Change of Control (as defined below) of Viking.


The Board believes it is imperative to diminish the inevitable distraction of
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control, to encourage Executive's full attention and
dedication to Viking currently and in the event of any threatened or pending
Change of Control, and to provide the Executive with compensation arrangements
upon a Change of Control that afford Executive with a requisite amount of
individual financial security and are competitive with those of other
corporations. In order to accomplish these, and other, objectives, the Board has
caused Viking to enter into this Agreement.


In consideration for the options granted to Executive pursuant to Section 3.3 of
this Agreement, Executive has agreed not to compete with the Company in
accordance with the provisions of Section 11 of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 
 

--------------------------------------------------------------------------------

 

1. Definitions.


1.1 Change of Control Period. The “Change of Control Period” is the period
commencing on the date of a Change of Control and ending on the first
anniversary of such date.


1.2 Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:


(a)  Change of Control. A “Change in Control” shall mean a change in control of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended, or if Item 6(e) is no longer in effect, any regulations issued
by the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended, which serve similar purposes; provided further that,
without limitation, a Change in Control shall be deemed to have occurred if and
when:


(b)  Turnover of Board. The following individuals no longer constitute a
majority of the members of the Board: (A) the individuals who, as of the date of
this Agreement constitute the Board (the “Current Directors”); (B) the
individuals who thereafter are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of all of the
Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (C) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of all of the Current Directors and Additional
Directors then still in office (such directors also becoming “Additional
Directors” immediately following their election);


(c)  Tender Offer. A tender offer or exchange offer is made whereby the effect
of such offer is to take over and control Viking, and such offer is consummated
for the equity securities of Viking representing thirty-three percent (33%) or
more of the combined voting power of Viking's then outstanding voting
securities;


(d)  Merger or Consolidation. The stockholders of Viking shall approve a merger,
consolidation, recapitalization, or reorganization of Viking, a reverse stock
split of outstanding voting securities, or consummation of any such transaction
if stockholder approval is not obtained, other than any such transaction that
would result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after such
transaction being beneficially owned by the holders of outstanding voting
securities of Viking immediately prior to the transaction, with the voting power
of each such continuing holder relative to other such continuing holders not
substantially altered in the transaction;


(e)  Liquidation or Sale of Assets. The stockholders of Viking shall approve a
plan of complete liquidation of Viking or an agreement for the sale or
disposition by Viking of all or a substantial portion of Viking's assets to
another person, which is not a wholly owned subsidiary of Viking (i.e., 50% or
more of the total assets of Viking); or

 
2

--------------------------------------------------------------------------------

 

(f)  Stockholdings. Any “person” (as that term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under that act), directly or
indirectly of more than thirty-three percent (33%) of the total voting power
represented by Viking's then outstanding voting Securities.


1.3. Change of Control Effective Date. The “Change of Control Effective Date”
shall be the first date during the “Change of Control Period” (as defined below)
on which a Change of Control occurs.


1.4 Employment Period. The Employment Period is the period during which Viking
employs the Executive.


1.5 Good Cause. For purposes of this Agreement Good Cause shall mean any one or
more of the following:


(a)  Executive's willful, material, and irreparable breach of this Agreement;


(b)  Executive's violation of Company policies and procedures, Code of Ethics,
gross negligence in the performance or intentional nonperformance (continuing
for thirty (30) days after receipt of written notice of need to cure) of any of
Executive's material duties and responsibilities hereunder;


(c)  Executive's material willful dishonesty, fraud, misrepresentation, or
misconduct with respect to the business or affairs of Viking, which materially
and adversely affects the operations or reputation of Viking;


(d)  Executive's indictment for, conviction of, or guilty plea to a felony crime
involving dishonesty or moral turpitude whether or not relating to Viking; or


(e)  a confirmed positive illegal drug test result.


1.6 Good Reason Termination. Executive shall have “Good Reason” to terminate
Executive's employment upon the occurrence of any of the following events
without Executive's prior written approval:


(a)  Executive is demoted by means of a substantive reduction in authority,
responsibilities, or duties, including but not limited to a substantive change
in the Executive’s reporting relationship(s);


(b)  Executive's Base Salary for a fiscal year as determined pursuant to
paragraph 3.1 is reduced;

 
3

--------------------------------------------------------------------------------

 

(c)  Executive is required to render his primary employment services from a
location more than 30 miles from Viking's Massachusetts operations at the time
Executive began his employment with Viking;


(d) Viking breaches a material provision of this Agreement; or


(e)  Viking fails to obtain the assumption of this Agreement by any successor or
assign of Viking or its principal business activities; or.


(f) There is a change in the reporting structure of Executive relative to the
authority of the Executive’s immediate supervisor.


1.7 Severance Compensation. Severance Compensation means those payments required
by Section 6 or 7 of this Agreement.


2. Employment and Duties.


2.1 Employment; Term of Employment. The Company hereby agrees to continue
Executive in its employ, and the Executive hereby agrees to remain in the employ
of Viking. The term of this Agreement shall continue until such time as the
employment of Executive is terminated pursuant to Section 6 below.


2.2 Duties.  Subject to the terms and provisions of this Agreement, Executive is
employed by Viking as an executive employee of Viking. Executive’s specific
position shall be as the President Vision Systems Group. Executive covenants to
perform Executive’s employment duties in good faith.


2.3 Exclusive Services. Executive’s entire business time, attention, energies,
skills, learning and best efforts shall be devoted to the business of Viking;
provided, however, that this Section 2.3 shall not be construed as preventing
Executive from participating in social, civic or professional associations or
engaging in passive outside investment activities which may require a limited
portion of time and effort to manage, consistent with Company’s policies and
procedures and so long as such activities do not interfere with the performance
of Executive’s duties nor compete, in any way, with the products or services
offered by or through Viking.


2.4 Place of Performance. Executive shall not be required by Viking or by the
performance of Executive's duties under this Agreement either to perform
Executive's principal duties at a work location more than thirty (30) miles from
Viking's current offices.


3. Compensation. For all services rendered by Executive during the Employment
Period, Viking shall compensate Executive as follows:



 
4

--------------------------------------------------------------------------------

 

3.1 Base Salary. Executive shall receive a monthly base salary of $16,308.33
(“Base Salary”) if annualized would be $195,700 per year. During the Employment
Period, the Base Salary shall be reviewed at least annually and if increased at
any time shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key executives of Viking and its
subsidiaries. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to Executive under this Agreement. Base Salary shall not be
reduced after any such increase.


3.2 Annual Bonus. Executive shall be eligible for an annual performance cash
bonus of up to 30% of Executive’s applicable annual base salary (the “Target
Bonus”), less standard deductions and withholdings. Viking will determine the
amount of the bonus, if any, based on Executive’s performance against specific
measurable corporate and personal goals approved annually by the Compensation
Committee of the Board, and payable within the first quarter of the year
following the bonus period.


3.3 Inducement Stock Option. Upon the execution of this Agreement, Viking shall
grant to Executive a stock option to purchase an aggregate of 500,000 shares of
the common stock of Viking, $0.001 par value per share (the “Common Stock”). The
exercise price for such stock is $.40 per share. Such stock option shall have a
10 year term and become exercisable or “vest” as described in the stock option
agreement (200,000 shares as of October 1, 2005, 150,000 shares as of July 1,
2006 and 150,000 shares as of July 1, 2007, subject to acceleration as set forth
below. The other terms and conditions of such stock options shall be set forth
in the individual stock option agreements, which shall be Viking’s standard form
of option agreement and consistent with its 2004 Stock Incentive Plan
(the“Option Plan”). This stock option is in addition to options previously
awarded and any future options that Executive would otherwise be eligible for
based on annual Company or individual performance, or available under other
Company compensation programs.


3.4 Incentive, Savings, and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as above provided, Executive shall be entitled to
participate during the Employment Period in all current incentive, savings, and
retirement plans, practices, policies and programs applicable to other key
executives of Viking (including its successors or assigns) and its affiliates.


3.5 Welfare Benefit Plans. Executive and/or Executive's family who are qualified
to participate, as the case may be, shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies, and
programs provided by Viking and its subsidiaries, as in effect at any time
thereafter with respect to other key executives.


3.6 Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in connection with the business of Viking in accordance with the policies,
practices, and procedures of Viking and its subsidiaries in effect with respect
to other key executives.
 
3.7 Vacation. During the Employment Period, Executive shall be entitled to four
weeks paid vacation per year.



 
5

--------------------------------------------------------------------------------

 

4.  Nondisclosure of Confidential, Proprietary or Trade Secret Information. As a
condition of employment, Executive agrees to execute, deliver to the Company and
abide by a Proprietary Information and Inventions Agreement (the “Inventions
Agreement”), the form of which is attached hereto as Exhibit A. The termination
of employment shall not release Executive from Executive’s obligations under the
Inventions Agreement or as established by applicable laws or the Company’s
policies.
 
5.  No Solicitation of Customers or Employees. Executive acknowledges that the
Company has invested substantial time, effort and expense in compiling its
confidential, proprietary and trade secret information and in assembling its
present staff of personnel. In order to protect the business value of the
Company’s confidential, proprietary and trade secret information, during
Executive’s employment with the Company and for one year immediately following
the termination of that employment with the Company:
 
(a)  Executive agrees that information regarding all customers and all
prospective customers of the Company, of which Executive learns during
Executive’s employment with the Company, may constitute “Proprietary
Information” of the Company as defined in the Inventions Agreement.
 
(b)  Executive agrees not to, directly or indirectly, induce or solicit any of
the Company’s employees to leave their employment with the Company.


6.  Termination; Rights On Termination.


6.1 Termination. Executive's employment under this Agreement may be terminated
in any one of the followings ways:


(a)  Death of Executive. The employment of Executive shall terminate immediately
upon Executive's death provided that Viking shall, for a period of one (1)
month  following such death, pay to the estate of Executive an amount equal to
Executive's Base Salary and continue the welfare benefit programs contemplated
by Section 3.5 including paying all premiums for coverage for Executive's
dependent family members under all health, hospitalization, disability, dental,
life, and other insurance plans that Viking maintained at the time of
Executive's death.


(b) Disability of Executive. If, as a result of incapacity due to physical or
mental illness or injury, Executive shall have been absent from Executive's
full-time duties hereunder for two (2) consecutive months, then fourteen (14)
days after giving written notice to Executive (which notice may occur before or
after the end of such two (2) month period, but which shall not be effective
earlier than the last day of such two (2) month period), Viking may terminate
Executive's employment provided Executive is unable to resume Executive's
full-time duties at the conclusion of such notice period.


(c) Termination by Viking for Good Cause. Viking may terminate Executive's
employment without notice to Executive for Good Cause. In the event of a
termination by Viking for Good Cause, Executive shall have no right to any
severance compensation except for compensation already earned. .

 
6

--------------------------------------------------------------------------------

 

(d)  Termination by Viking Without Good Cause or Termination by Executive With
Good Reason. Viking may terminate Executive's employment without Good Cause and
without notice during the Employment Period upon the approval of a majority of
the members of the Board, excluding Executive if Executive is a member of the
Board. Executive may terminate Executive's employment under this Agreement for
Good Reason upon fourteen (14) days prior notice to Viking.


(e) Termination by Executive Without Good Reason. Executive may, without cause,
and without Good Reason terminate Executive's own employment under this
Agreement, effective fourteen (14) days after written notice is provided to
Viking or such earlier time as any such resignation may be accepted by Viking.
If Executive resigns or otherwise terminates Executive's employment without Good
Reason, Executive shall receive no Severance Compensation.


6.2 Severance Compensation Without Change in Control. Following termination of
Executive’s employment without a Change of Control, all payments and benefits
provided to Executive under this Agreement shall cease as of the date of such
termination, except that in the event Executive’s employment is terminated by
Viking Without Good Cause or by Executive Termination With Good Reason pursuant
to Section 6.1(d), then subject to Executive’s execution and delivery to Viking
of a Release and Waiver of claims in the form attached hereto as Exhibit B,
Viking shall:


(a)  pay Executive severance pay in the form of continuation of Executive’s then
current Base Salary, less standard deductions and withholdings, for a period of
nine (9) months from the effective date of Executive’s termination of employment
with Viking with such payments to be made at the same time as Executive’s base
salary otherwise would have been payable;


(b)  pay Executive an amount equal to 50% of the Target Bonus on a prorated
basis for the current year through the date of termination, less standard
deductions and withholdings, in equal monthly installments during the period
during which Executive is entitled to continuation of base salary under clause
(i) of this Section 6.2;


(c)  if Executive elects continued coverage under COBRA, reimburse Executive for
Executive’s health insurance premiums for Executive and Executive’s family for a
period of nine (9) months from the effective date of Executive’s termination of
employment with Viking, to the same extent Viking paid those premiums at the
time of termination; and


(d)  accelerate the vesting of all of Executive’s stock options and other equity
awards issued by Viking by a period of nine (9) months after the effective date
of Executive’s termination of employment with Viking.


7. Termination of Employment Following Change of Control. If any of the events
described in Section 1 hereof constituting a Change of Control shall have
occurred, Executive shall be entitled to the benefits provided in Section 7.5
hereof upon the actual termination by Viking or “Constructive Termination” of
Executive’s employment within one year after such Change of Control, unless such
termination is by Viking for Good Cause as defined in Section 1.5 of this
Agreement.

 
7

--------------------------------------------------------------------------------

 

7.1 Constructive Termination. For purposes of this Agreement, “Constructive
Termination” shall mean a resignation by Executive for Good Reason as defined in
section1.6.


7.2 Notice of Termination. During that period commencing on the Change of
Control Effective Date and ending twelve months thereafter, any termination of
Executive’s employment by Viking or by Executive for any reason whatsoever
during the term of this Agreement shall be communicated by fourteen (14) days
written notice of termination to the other party hereto (“Notice of
Termination”).


7.3 Date of Termination. For purposes of this Section 7, “Date of Termination”
shall mean a date which is within twelve (12) months after a Change of Control
and is either (1) the date specified in the Notice of Termination, if
Executive’s employment is terminated by Executive during the term hereof: or (2)
the date on which a Notice of Termination is given, if Executive’s employment is
terminated for any other reason.


7.5 Benefits Upon Termination Following a Change Of Control. The Company shall
provide Executive as soon as practicable, but not more than ten business days
following the Date of Termination subsequent to a Change of Control of Viking,
each of the following benefits:


(a) Severance Benefit. The Company shall pay Executive a lump sum severance
benefit, which shall equal the sum of (a) nine (9) months of Base Salary, plus
(b) an amount equal to 50% of the Target Bonus on a prorated basis for the
current year through the Date of Termination 


(b) Equity Compensation. All unvested stock options, stock appreciation rights
and restricted stock awards held by Executive at the time of Executive’s Date of
Termination shall be deemed fully vested and exercisable as such Date of
Termination, provided, that if any such option, right or award would, as a
result of such early exercisability no longer qualify for exemption under
Section 16 of the Exchange Act, then such option, right or award shall be fully
vested but shall not become exercisable until the earliest date on which it
could become exercisable and also qualify for exemption from Section 16 of the
Exchange Act. All vested options held by Executive, including those deemed fully
vested as of the Date of Termination shall become automatically exercisable for
a period of one (1) year from the Date of Termination; provided, however, in no
event shall any option remain exercisable beyond the maximum period allowed
therefore in the stock option plan under which it was granted. This agreement
shall serve as an amendment to all of Executive’s outstanding stock options,
restricted stock awards and stock appreciation rights as of the Date of
Termination.


(c) Other Benefits. Viking shall provide for a period of nine (9) months
following the Date of Termination, health and welfare benefits at least
comparable to those benefits in effect on Executive’s Date of Termination. At
Viking's election, health benefits may be provided by reimbursing Executive for
the cost of converting a group policy to individual coverage, or for the
reimbursed cost of extended COBRA coverage.



 
8

--------------------------------------------------------------------------------

 

7.6 Other Benefits Payable. The benefits described in subsection 7.5 above shall
be payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options or other benefits which may be
owed to Executive following termination of Executive’s employment, irrespective
of whether Executive’s termination was preceded by a Change of Control.


7.7 Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced or
offset in any way whatsoever by any amount received by Executive for any reason
whatsoever from another employer or otherwise after the Date of Termination.


8.  Return Of Viking Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, and other property delivered to
or compiled by Executive by or on behalf of Viking (or its subsidiaries) or its
representatives, vendors, or customers that pertain to the business of Viking
(or its subsidiaries) shall be and remain the property of Viking and be subject
at all times to its discretion and control. Likewise, all correspondence,
reports, records, charts, advertising materials, and other similar data
pertaining to the business, activities, or future plans of Viking (or its
subsidiaries) that is collected by Executive shall be delivered promptly to
Viking without request by it upon termination of Executive's employment.


9. Non-disparagement and Neutral Reference. During the Employment Term and for
the twelve (12) months thereafter, Executive will not knowingly disparage,
criticize, or otherwise make any derogatory statements regarding the Company,
its directors, or its officers. The foregoing restrictions will not apply to any
statements that are made truthfully in response to a subpoena or other
compulsory legal process. The Company will provide a neutral employment
reference to all those requesting information regarding the Executive’s
employment with Company and may, with the appropriate waivers provided by the
Executive to Viking, provide additional reference information upon request.


10. Confidentiality and Inventions. Executive recognizes that Viking has and
shall continue to have and develop information, knowledge and rights regarding
inventions, confidential information, products, services, future plans, business
affairs, processes, trade secrets, technical matters, customer lists,
experimental designs and items of intellectual property. Executive hereby
confirms and ratifies the Proprietary Information and Inventions Agreement
(Exhibit A, which is incorporated herein by reference) and agrees to execute and
deliver to Viking any other similar agreement(s) presented to Executive by
Viking from time to time.



 
9

--------------------------------------------------------------------------------

 

11.  Prohibited Competition. In consideration of the grant of options by the
Company to Executive agreed to in this Agreement, Executive agrees to be bound
by this Section 3.3. Executive recognizes and acknowledges the competitive and
proprietary nature of the Company’s business operations. Accordingly, Executive
agrees that, during the term of his employment and for a period of twelve (12)
months following termination of his employment for any reason including, but not
limited, to termination for cause, without cause, voluntary termination,
involuntary termination, or as a result of change of control, Executive shall
not, without the prior written consent of the Company, for himself or on behalf
of any other person or entity, directly or indirectly, either as principal,
agent, stockholder, Executive, Executive representative or in any other
capacity: (i) own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, or engage in or have a
financial interest in, any of the following companies or in the subsidiaries of
any of the following companies: Intuitive Surgical, Stryker Endoscopy, Karl
Storz Imaging, Inc., ACMI, Olympus Medical, Medtronic Sofamor Danek, Boston
Scientific Endoscopy, Aesculap and Linvatec.


Nothing contained herein shall preclude Executive from purchasing or owning
stock in any such competitive business if such stock is publicly traded, and
provided that Executive’s holdings do not exceed one percent (1%) of the issued
and outstanding capital stock of such business. If any part of this section
should be determined by a court of competent jurisdiction to be unreasonable in
duration, geographic area, or scope, then this section is intended to and shall
extend only for such period of time, in such geographic area and with respect to
such activity as is determined by such court to be reasonable.


12. Indemnification. In the event Executive is made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by Viking against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then Viking shall indemnify Executive against all expenses
(including attorneys' fees), judgments, fines, and amounts paid in settlement,
as actually and reasonably incurred by Executive in connection therewith to the
maximum extent permitted by applicable law. The advancement of expenses shall be
mandatory. In the event that both Executive and Viking are made a party to the
same third-party action, complaint, suit, or proceeding, Viking agrees to engage
competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by Viking shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and Viking shall pay all attorneys' fees
of such separate counsel. Further, while Executive is expected at all times to
use Executive's best efforts to faithfully discharge Executive's duties under
this Agreement, Executive cannot be held liable to Viking for errors or
omissions made in good faith if Executive has not exhibited gross, willful, and
wanton negligence and misconduct or performed criminal and fraudulent acts that
materially damage the business of Viking. Notwithstanding this paragraph 12, the
provision of any written indemnification agreement applicable to the directors
and officers of Viking to which Executive shall be a party shall apply rather
than this paragraph 12 to the extent inconsistent with this paragraph 12.
Without limiting the foregoing, Viking shall continue to maintain coverage for
Executive under any directors' and officers' liability insurance policies for a
period of nine (9) years following any termination of Executive's employment by
Viking without Good Cause or by Executive with Good Reason.



 
10

--------------------------------------------------------------------------------

 

13.  Parachute Payments. If any payment or benefit Employee would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the“Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Employee elect in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of stock options; reduction of
employee benefits. In the event that acceleration of vesting of the stock
options is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of Employee’s stock options (i.e., earliest
granted stock option cancelled last) unless Employee elects in writing a
different order for cancellation.
 
14.  No Prior Agreements. Executive hereby represents and warrants to Viking
that the execution of this Agreement by Executive and Executive's employment by
Viking and the performance of Executive's duties hereunder will not violate or
be a breach of any agreement with a former employer, client, or any other person
or entity. Further, Executive agrees to indemnify Viking for any claim,
including, but not limited to, attorneys' fees and expenses of investigation, by
any such third party that such third party may now have or may hereafter come to
have against Viking based upon or arising out of any -competition, invention, or
secrecy agreement between Executive and such third party that was in existence
as of the date of this Agreement.


15. Assignment; Binding Effect. Executive understands that Executive is being
employed by Viking on the basis of Executive's personal qualifications,
experience, and skills. Executive agrees, therefore, Executive cannot assign all
or any portion of Executive's performance under this Agreement. Subject to the
preceding two (2) sentences and the express provisions of Section 14 below, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives,
successors, and assigns.


16.  Complete Agreement. This Agreement is not a promise of future employment.
Except as specifically provided herein, Executive has no oral representations,
understandings, or agreements with Viking or any of its officers, directors, or
representatives covering the same subject matter as this Agreement. This written
Agreement is the final, complete, and exclusive statement and expression of the
agreement between Viking and Executive and of all the terms of this Agreement,
and it cannot be varied, contradicted, or supplemented by evidence of any prior
or contemporaneous oral or written agreements. This written Agreement may not be
later modified except by a further writing signed by a duly authorized officer
of Viking and Executive, and no term of this Agreement may be waived except by
writing signed by the party waiving the benefit of such term. This Agreement
hereby supersedes any other employment agreements or understandings, written or
oral, between Viking and Executive.

 
11

--------------------------------------------------------------------------------

 

17.  Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:



 
To Viking:
 
7514 Girard Avenue, Suite 1509
       
La Jolla, California 92037
       
Attention: CEO
             
To Executive:
 
150 Belmont Avenue
       
Lowell, MA 01852
 



Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 17.


18. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.


19.  Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation, and any of the matters herein released, will
be subject to binding arbitration in Boston, MA before the Judicial Arbitration
and Mediation Services, Inc. under the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes, supplemented by the
California Rules of Civil Procedure. The Parties agree that the prevailing party
in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties hereby
agree to waive their right to have any dispute between them resolved in a court
of law by a judge or jury. This paragraph will not prevent either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement. Viking shall bear the costs of the arbitration if
Executive prevails. If Viking prevails, Executive will pay half the cost of the
arbitration. Each party shall be responsible for paying its own attorneys fees.


20. No Participation In Severance Plans. Except as contemplated by this
Agreement, Executive acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Executive pursuant to the terms of any severance pay arrangement of Viking or
any affiliate thereof, or any other similar arrangement of Viking or any
affiliates thereof providing for benefits upon involuntary termination of
employment.


21.  Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Massachusetts, notwithstanding the conflict of laws
provisions of such state.

 
12

--------------------------------------------------------------------------------

 

22.  Counterparts; Facsimile. This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
Viking Systems, Inc.
         
By: /s/ Thomas B. Marsh
 
Thomas B. Marsh, CEO
     
EXECUTIVE:
         
/s/ John Kennedy
 
John Kennedy




 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


Viking Systems, Inc.
7514 Girard Avenue, Suite 1509
La Jolla, California 92037
 
Ladies and Gentlemen:
 
I recognize that Viking Systems, Inc., a Nevada corporation (“Viking”),
possesses a body of existing technology and intellectual property rights and is
engaged in a continuous program of research, development and production with
respect to its business (present and future). I understand that:
 
A.  As part of my employment by Viking (with the term “employment”, as used
herein, to include any consulting relationship), I am expected to make new
contributions and inventions of value to Viking.


B.  I understand that my employment creates a relationship of confidence and
trust between me and Viking and that my position places me in a unique position
of access to the proprietary technology, trade secrets and research, development
and business information (1)applicable to the business of Viking; or
(2)applicable to the business of any client, partner or customer of Viking,
which may be made known to me by Viking or by any client, partner or customer of
Viking, or learned by me during the period of my employment.


C. Viking possesses and will continue to possess information that has been or
will be created, discovered or developed, or has or will otherwise become known
to Viking (including, without limitation, information created, discovered,
developed or made known by or to me during the period of or arising out of my
employment by Viking), and/or in which property rights have been or will be
assigned or otherwise conveyed to Viking, which information has commercial value
in the business in which Viking is engaged. All of the aforementioned
information is hereinafter called “Confidential Information.” By way of
illustration, but not limitation, Confidential Information includes all data,
compilations, blueprints, plans, audio and/or video recordings and/or devices,
information on computer disks, software, tapes, printouts and other printed,
typewritten or handwritten documents, specifications, strategies, systems,
schemas, methods (including delivery, storage, receipt, transmission,
presentation and manufacture of audio, video, informational or other data or
content), business and marketing development plans, customer lists, research
projections, processes, techniques, designs, sequences, components, programs,
technology, ideas, know-how, improvements, inventions (whether or not patentable
or copyrightable), information about operations and maintenance, trade secrets,
formulae, models, patent disclosures and any other information concerning the
actual or anticipated business, research or development of Viking or its actual
or potential customers or partners or which is or has been generated or received
in confidence by or for Viking by or from any person; and all tangible and
intangible embodiments thereof of any kind whatsoever including, where
appropriate and without limitation, all compositions, machinery, apparatus,
records, reports, drawings, copyright applications, patent applications,
documents and samples, prototypes, models, products and the like.

 
A-1

--------------------------------------------------------------------------------

 

 
In consideration of my employment or continued employment, as the case may be,
and the compensation received by me from Viking from time to time, I hereby
agree as follows:
 
1.  All Confidential Information shall be the sole property of Viking and its
assigns, and Viking and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. I hereby assign to Viking
any rights I may have or acquire in all Confidential Information. At all times
during my employment by Viking and at all times after termination of such
employment, I will keep in confidence and trust all Confidential Information,
and I will not disclose, sell, use, lecture upon or publish any Confidential
Information or anything relating to it without the prior written consent of
Viking, except as may be necessary in the ordinary course of performing my
duties as an employee of (or consultant to) Viking.
 
2.  Without limiting the terms of my employment with Viking, I agree that during
the period of my employment by Viking I will not engage in any employment or
activity in any business that is directly or indirectly competitive with Viking.
 
3.  All documents, data, records, apparatus, equipment, sequences, components,
programs and other physical property, whether or not pertaining to Confidential
Information, furnished to me by Viking or produced by myself or others in
connection with my employment shall be and remain the sole property of Viking
and shall be returned promptly to Viking as and when requested by Viking. Should
Viking not so request, I shall return and deliver all such property upon
termination of my employment by me or by Viking for any reason (“Termination”)
and I will not take with me any such property, any reproduction of such property
or any materials or products derived from such property.
 
4.  I shall promptly disclose any outside activities or interests, including any
ownership or participation in the development of prior inventions, that conflict
or may conflict with the interests of Viking. I understand that I am required to
make such disclosures promptly if the activity or interest is related, either
directly or indirectly, to (i) an area of research, development, service,
product or product line of Viking, (ii) a manufacturing, development or research
methodology or process of Viking or (iii) any activity that I may be involved
with on behalf of Viking.
 
5.  I shall promptly disclose to Viking, or any persons designated by it, all
improvements, inventions, formulae, processes, programs, techniques, know-how
and data, whether or not patentable or copyrightable, made or conceived or
reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with Viking which are related to or useful in
the business of Viking, or result from tasks assigned me by Viking, or result
from use of premises owned, leased or contracted for by Viking (all said
improvements, inventions, formulae, processes, techniques, know-how and data
shall be collectively hereinafter called “Inventions”). Such disclosure shall
continue for one year after Termination with respect to anything that would be
an Invention if made, conceived, reduced to practice or learned prior to
Termination.
 

 
A-2

--------------------------------------------------------------------------------

 

6.  I agree that all Inventions shall be the sole property of Viking and its
assigns, and Viking and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith and all Confidential
Information with respect thereto. I hereby assign to Viking any and all rights I
may have or acquire in all Inventions, including all rights that may be known as
or referred to as “moral rights.” I further agree as to all Inventions to assist
Viking in every proper way (but at Viking’s expense) to obtain and from time to
time enforce patents and copyrights on the Inventions in any and all countries,
and to that end I will execute all documents for use in applying for and
obtaining such patents and copyrights thereon and enforcing the same, as Viking
may desire, together with any assignments thereof to Viking or persons
designated by it. My obligation to assist Viking in obtaining and enforcing
patents and copyrights for the Inventions in any and all countries shall
continue beyond Termination, but Viking shall compensate me at a reasonable rate
after Termination for time actually spent by me at Viking’s request on such
assistance. In the event that Viking is unable for any reason whatsoever to
secure my signature to any lawful and necessary document required to apply for
or execute any patent or copyright application with respect to Inventions
(including renewals, extension, continuations, divisions or continuations in
part thereof), I hereby irrevocably designate and appoint Viking and its duly
authorized officers and agents, as my agents and attorneys-in-fact to act for
and in my behalf and instead of me, to execute and file any such application and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents or copyrights thereon with the same legal force and effect as if
executed by me.
 
7.  As a matter of record I have identified beneath by signature hereto a
complete list of all inventions or improvements relevant to the subject matter
of my employment by Viking which have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my employment by Viking
(“Prior Inventions”) which I desire to remove from the operation of this
Agreement; and I covenant that such list is complete. If no such list is
identified, I represent that I have made no such Prior Inventions at the time of
the commencement of my employment by Viking. Notwithstanding the foregoing, and
without limiting the other provisions of this Agreement, I agree that (i) any
improvements or new inventions to the item(s) so identified on such list (if
any) shall be treated as Inventions for purposes of this Agreement if the
provisions of Section 5 above are otherwise applicable and (ii) if, in the
course of my employment with Viking, I incorporate a Prior Invention into a
Viking product, process, application, machine or invention, the Viking is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Viking product, process, application,
machine or invention without Viking’s prior written consent.
 
8.  I represent that my performance of all the terms of this Agreement and that
my employment by Viking does not and will not breach or constitute an event of
default under any agreement (i) obligating me to keep in confidence proprietary
information acquired by me in confidence or in trust prior to, or at any point
throughout, my employment by Viking, (ii) obligating me to assign to or protect
for the benefit of any third party any proprietary information or any
improvement, invention, formulae, process, program, technique, know-how or data
or (iii) that is designed in any way to limit my employment or activity in any
business in which I may compete, directly or indirectly, with any other
business, or which might by application have such an effect. I have not entered
into, and I agree that I will not enter into, any agreement (either written or
oral) in conflict herewith.

 
A-3

--------------------------------------------------------------------------------

 

9.  I understand, acknowledge and agree that, as part of the consideration for
my employment or continued employment by Viking, I have not brought and will not
bring with me to Viking or use in the performance of my responsibilities at or
for Viking any equipment, supplies, facility or trade secret or other
proprietary information of any former employer which are not generally available
to the public, unless I have obtained (and provide herewith to Viking a copy of)
written authorization for their possession and use.
 
10.  I also understand that, in my employment by Viking, I am not to breach any
obligation of confidentiality that I have to others, and I agree that I shall
fulfill all such obligations during my employment by Viking. A copy of any
document reflecting any such obligation, or a description thereof if no document
is available is provided herewith to Viking.
 
11.  I agree that during the term of my employment with Viking and for a period
of twelve (12) months after Termination, I will not directly or indirectly: (i)
induce or attempt to induce any employee or consultant of Viking to leave the
employ of Viking or to otherwise end such employee’s or consultant’s
relationships with Viking, or (ii) other than on behalf of Viking, induce or
attempt to induce any other person to terminate a relationship with Viking.
 
12.  I acknowledge that, due to the uniqueness of my relationship with Viking,
Viking would not have an adequate remedy at law for money damages in the event
that this Agreement is not fully performed in accordance with its terms. I agree
that in addition to any other rights and remedies available to Viking for any
breach by me of my obligations hereunder, Viking shall be entitled to
enforcement of my obligations hereunder by court injunction (without the posting
of a bond or other security), specific performance or other appropriate
equitable relief.
 
13.  If any provision of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and all remaining provisions
shall continue in full force and effect.
 
14.  If applicable, this Agreement does not apply to inventions which qualify
fully for protection under Section 2870 of the California Labor Code (which, if
applicable, could apply to ideas or inventions for which no equipment, supplies,
facility or trade secret information of Viking were used and which were
developed entirely on my own time, and (1) which do not relate at the time of
conception or reduction to practice of the invention (a) to the actual business
of Viking, or (b) to Viking’s actual or demonstrably anticipated research or
development, or (2) which do not result from any work performed by me for
Viking). Notwithstanding the foregoing, I shall disclose in confidence to Viking
any invention in order to permit Viking to make a determination as to compliance
by me with the terms and conditions of this Agreement.


15. T his Agreement shall be effective as of the first day of my employment by
Viking. The term “employment” and the term or duration of my employment, as used
herein and for purposes of this Agreement, shall include, without limitation,
any consulting relationship between myself and Viking (including, if applicable,
any such relationship which may follow the termination of my status as an
employee of Viking or which may precede my status as an employee of Viking).
Accordingly, notwithstanding any other provision of this Agreement to the
contrary (and without limitation), a “Termination” shall not be deemed to have
occurred if a consulting relationship persists following the termination of my
status as an employee of Viking (if applicable).
 

 
A-4

--------------------------------------------------------------------------------

 

16.  The term Viking, as used herein, shall include any subsidiary or affiliate
of Viking.


17.  This Agreement shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of Viking, its successors and
assigns.
 
18.  This Agreement shall in all respects be construed according to the laws of
the state of Massachusetts, notwithstanding the conflict of laws provisions of
such state.
 






Dated: October 10, 2005
 
/s/ John Kennedy
 
 
John Kennedy
Prior Inventions: NONE.
             
Accepted and Agreed to
   
This 10th day of October, 2005.
         
Viking Systems, Inc.
               
By: /s/ Thomas B. Marsh
   
Thomas B. Marsh, CEO












 
A-5

--------------------------------------------------------------------------------

 



EXHIBIT B
RELEASE AND WAIVER OF CLAIMS
 
I understand and agree completely to the terms set forth in the Employment
Agreement, dated ____________, 2005 to which this form is attached (the
“Agreement”). I understand that this release and waiver (the “Release”),
together with the Agreement, constitutes the complete, final and exclusive
embodiment of the entire agreement between Viking Systems, Inc. (“Viking”) and
me with regard to the Agreement. I am not relying on any promise or
representation by Viking that is not expressly stated herein.
 
In consideration of and except for the benefits I will receive under the
Agreement, I hereby generally and completely release Viking and its directors,
officers, employees, shareholders, members, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release. This Release includes,
but is not limited to: (1) all claims arising out of or in any way related to my
employment with Viking or the termination of that employment; (2) all claims
related to my compensation or benefits from Viking, including, but not limited
to, salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in Viking; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Release for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my execution of this Release to
revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth (8th)
day after I execute this Release.
 
I represent that I have not filed any claims against Viking, and agree that,
except as such waiver may be prohibited by statute, I will not file any claim
against Viking or seek any compensation for any claim other than the payments
and benefits referenced herein. I agree to indemnify and hold Viking harmless
from and against any and all loss, cost, and expense, including, but not limited
to court costs and attorney’s fees, arising from or in connection with any
action which may be commenced, prosecuted, or threatened by me or for my
benefit, upon my initiative, or with my aid or approval, contrary to the
provisions of this Release.

 

 
B-1

--------------------------------------------------------------------------------

 



I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:“A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by his or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against Viking, its affiliates, and the entities and persons specified
above.
 
This release is not intended to release any continuing obligations of Viking to
me, if any, under any written employment agreement that I may have with Viking.








Dated: October 10, 2005
   
 
 
John Kennedy
         
Accepted and Agreed to
   
This 10th day of October, 2005.
         
Viking Systems, Inc.
               
By:
   
Thomas B. Marsh, CEO


 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 